Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-17 and 19-21 are presented for examination.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claim 1 and similarly in claims 10 & 19.  More specifically, the prior art of record does not specifically suggest a method, comprising:

sorting the plurality of ROWIDs of the received lookup request; identifying, from an address vector stored in a memory storage, which of a first set of pages corresponds to a sorted position of a first ROWID, wherein the first set of pages is stored in a disk storage; determining that the identified page corresponds to a sorted position of a 
second ROWID; loading the identified page of the first set of pages from the disk storage to the memory storage; identifying, from a memory block of the loaded page from the first set of pages, a sorted row position of both the first ROWID and the second ROWID; identifying one of a second set of pages that includes the sorted new position of the first ROWID; loading the identified one of the second set of pages from the disk storage into memory; searching the loaded identified one of the second set of pages for an unsorted position of the first ROWID: and returning the identified unsorted row position for the first ROWID, responsive to the lookup request.

Dependent claims 2-9, 11-17 & 20-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153